Citation Nr: 1448587	
Decision Date: 11/03/14    Archive Date: 11/10/14

DOCKET NO.  10-28 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for a left knee disorder.

2. Entitlement to service connection a lumbar spine disorder.

3. Entitlement to service connection for a psychiatric disorder.

4. Evaluation of right knee instability and laxity with residuals of medial menisecectomy, currently rated as 10 percent disabling.

5. Evaluation of right knee post-traumatic arthritis associated with right knee instability and laxity with residuals of medial meniscectomy, rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission

ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1972 to May 1976.

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in October 2008 and May 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issues of service connection for bilateral hearing loss and tinnitus and increased ratings for pseudofolliculitis barbae, hemorrhoids, and bilateral pes planus have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  See August 2014 statements. 

The issues of service connection for depression and increased evaluations for right knee instability and laxity with residuals of medial meniscectomy and right knee post-traumatic arthritis addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A left knee disorder was not manifest during service and is not attributable to service.
2. The Veteran does not have a left knee disability that was caused or aggravated by the service-connected disease or injury.


CONCLUSIONS OF LAW

1. A left knee disability, was not incurred in service, nor may arthritis be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).

2.  Left knee disability is not proximately due to or aggravated by a service connected disease or injury.  38 C.F.R. § 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 ; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  

The duty to notify in this case was satisfied by a letter sent to the Veteran in December 2007.  The claim was last adjudicated in June 2010. 

VA's duty to assist the Veteran in the development of the claim includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished.  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA examination.  

After review of the Veteran's statements and the medical evidence of record, no available outstanding evidence has been identified.  For these reasons, no further assistance to the appellant is required.  38 C.F.R. § 3.159(c).
II. Service connection 

As an initial matter, the Board notes that record does not reflect, and the Veteran does not contend that he engaged in combat with the enemy.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) are not applicable.

Veterans are entitled to compensation from the VA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty." 38 U.S.C.A. § 1110 (wartime service), 1131 (peacetime service). 

To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for certain chronic diseases, may also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2014).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a) (2014).  The record contains no findings of a chronic disease.

If the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim. 38 C.F.R. § 3.303(b) (2014).  The theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a), see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

When a claimed disability is not included as a presumptive disorder, direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact "incurred" during service.  See Combee v. Brown, 34 Fed.3d 1039 (Fed. Cir. 1994).

Additionally, the regulations provide that service connection is warranted for disability which is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310; see also Allen v. Brown, 7 Vet. App. 439 (1995).  

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  

III. Analysis

The Veteran contends that his left knee disability is the result of compensating due to his service-connected right knee disabilities.

The Veteran's service treatment records show no complaints of left knee pain or left knee problems, and no diagnoses and treatments pertaining to the left knee.  More specifically, knee pathology, to include arthritis was not "noted," identified or diagnosed during service.  In addition, the service treatment records do not reflect characteristic manifestations sufficient to identify an arthritic process of the left knee during service.  

On VA examination in June 2008, the Veteran reported giving away and swelling of the left knee which he treated with ice and pain relievers.  He denied use of a brace or any treatment for the left knee.  It was noted that the left knee did not limit his ability to walk or ability to get in and out of chairs.  

Physical examination revealed a normal appearing knee.  There was no effusion.  The knee was stable to valgus stress testing in extension and 30 degrees of flexion.  There was a negative Lachman test, negative anterior posterior drawer test, and negative McMurray's test.  There was no joint line tenderness.  Range of motion was from 0 to 140 degrees active, passive, and against resistance.  Some crepitus was noted during range of motion but there was no pain, fatigue, or incoordination with repetitive motion.

X-rays of the left knee showed an ill-defined intramedullary calcification of the distal femoral shaft.  The examiner noted it was most likely enchondroma.  The examiner noted there were normal joint spaces.  There was no evidence of arthritis or degenerative joint disease.  The impression was normal examination, normal knee, and normal X-ray.  The examiner stated that the left knee was not associated with the service-connected right knee. 

The record demonstrates that the Veteran does not have arthritis of the knee joint, thus consideration of service connection on a presumptive basis is not warranted.  

The Board has considered the Veteran's complaints of continuity of left knee pain since service and as secondary to his right knee disability.  See April 2008 statement.  We recognize that the Veteran, as a lay person is competent to report on matters observed or within his personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, even assuming the Veteran's competence in rendering an etiological opinion as to his joint pain, his opinion that his left knee pain is related to service or a service-connected right knee disability holds less probative weight than the findings and opinion of a trained medical professional, such as the June 2008 VA examiner who, after careful consideration of the Veteran's case and upon examination, rendered no clinical diagnosis for the left knee.

Although there was crepitus and X-ray evidence of a calcification, the June 2008 VA examiner concluded that the Veteran's left knee was normal.  The Veteran's complaints of pain without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability due to a disease or injury for which service connection may be granted.  See Sanchez-Benitez v. Principi, F. 3d 1356 (Fed. Cir. 2001).  In this case, an underlying disease or injury has not been shown.  The VA examiner did not find that the clinical findings on examination warranted a diagnosis of a disease or injury of the knee.  In the absence of proof of a present disability due to disease or injury that occurred in service, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine cannot be applied.  38 U.S.C.A. § 5107(b); Gilbert v, Derwinksi, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a left knee disorder is denied.


REMAND

After review of the Veteran's electronic claims file, the Board believes that additional development on the claims on appeal is warranted.

The Veteran claims that he is entitled to service connection for a lumbar spine disorder as he believes this disability stems from his service-connected right knee disability.  Although the June 2008 VA examiner provided an opinion regarding secondary service connection, the Board finds it necessary to remand this issue to obtain a rationale regarding secondary service connection, to include based on aggravation.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In addition, the examiner must provide a rationale for the direct service connection opinion.

While the June 2008 VA examiner found that the Veteran's depression was not related to his right knee disability, he did not provide an opinion with respect to direct service connection.  The AOJ should obtain an addendum opinion.  In providing the opinion, the examiner should address the in-service psychiatric diagnoses.  The examiner should also address whether any psychiatric disability is related to the service-connected pseudofolliculitis barbae.

As for the claims of increased evaluations for the right knee disabilities (right knee instability and laxity with residuals of medial meniscectomy and right knee post-traumatic arthritis) the last VA examination was conducted in March 2009.  The Veteran has contended that his symptoms have worsened since that time.  See July 2010 correspondence.  The present severity of the Veteran's service-connected disabilities should be ascertained.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997). 

On remand, the RO should ensure that all available VA and non-VA treatment records are obtained.  See 38 U.S.C.A. § 5103A(a)-(c); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1. The AOJ should ensure that all available VA and non-VA treatment records are obtained. 

The Veteran must also be advised that with respect to private medical evidence he may alternatively obtain the records on his own and submit them to the AOJ.

2.  The AOJ should obtain an addendum opinion regarding the nature and etiology of the lumbar spine disorder.  The claims file, including the electronic record, should be made available to the examiner for review in connection with the opinion. 

The examiner must state whether it is at least as likely as not (50 percent or greater probability) that a lumbar spine disability is due to disease or injury sustained in service.

The examiner must also state whether it is at least as likely as not (50 percent or greater probability) that the Veteran's lumbar spine disorder was aggravated by his service-connected right knee disabilities.  If the examiner finds that the lumbar spine disorder was aggravated by any right knee disability, the examiner must provide an opinion regarding the baseline level of severity of the lumbar spine disorder prior to onset of aggravation.

A complete rationale for any opinions expressed must be provided.

3. The AOJ should have the Veteran scheduled for a VA psychiatric examination to determine the nature and likely etiology of any psychiatric disorder that may be present.  The claims file, including the electronic record, should be made available to the examiner for review in connection with the examination. 

The examiner should list all diagnoses of psychiatric disorders that are present on examination.

For each diagnosis, the examiner should state whether it is at least as likely as not (50 percent or greater probability) that the psychiatric disorder had its onset during service or is otherwise related to an event or incident in service.

The examiner should specifically address the August 19, 1975 diagnosis of transient situational reaction, the September 1975 notation of increased anxiety, and the September 1975 diagnosis of situational stress reaction with possibility of drug abuse.

The examiner must also state whether it is at least as likely as not (50 percent or greater probability) that any psychiatric disorder was aggravated by his service-connected right knee disabilities or pseudofolliculitis barbae.  If the examiner finds that any psychiatric disorder was aggravated by any right knee disability or pseudofolliculitis barbae, the examiner must provide an opinion regarding the baseline level of severity of the psychiatric disorder prior to onset of aggravation.

A complete rationale for any opinions expressed must be provided.

4.The AOJ should have the Veteran scheduled for a VA examination in order to determine the current severity of his right knee disabilities (1) right knee instability and laxity with residuals of medial meniscectomy, (2) right knee post-traumatic arthritis, under the applicable rating criteria.  

The examination report should also address the nature and severity of any right knee scars.  

The claims file, including the electronic record, should be made available to the examiner for review in connection with the examination. 

A complete rationale for any opinions expressed must be provided.

5. After all completed development, the AOJ should then readjudicate the claims, including review of all newly obtained evidence.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


